NOTICE
        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other formal
        errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501
                                     Fax: (907) 264-0878
                             E-mail: corrections @ akcourts.gov


              IN THE COURT OF APPEALS OF THE STATE OF ALASKA


YAKO WILLIAM COLLINS,
                                                      Court of Appeals No. A-12816
                             Appellant,              Trial Court No. 3PA-08-00803 CR

                      v.
                                                              O P I N I O N
STATE OF ALASKA,

                             Appellee.                   No. 2704 — June 11, 2021


               Appeal from the Superior Court, Third Judicial District, Palmer,
               Jonathan A. Woodman, Judge.

               Appearances: Jane B. Martinez, Anchorage, under contract with
               the Public Defender Agency (initial brief), and Kelly R. Taylor,
               Assistant Public Defender (supplemental brief), and Samantha
               Cherot, Public Defender, Anchorage, for the Appellant. Eric A.
               Ringsmuth, Assistant Attorney General, Office of Criminal
               Appeals, Anchorage, and Ed Sniffen, Attorney General
               Designate, Juneau, for the Appellee.

               Before: Harbison, Judge, Mannheimer, Senior Judge, * and Lyle,
               Superior Court Judge. **


   *
       Sitting by assignment made pursuant to Article IV, Section 11 of the Alaska
Constitution and Administrative Rule 23(a).
   **
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              Judge MANNHEIMER.


              Yako William Collins stands convicted of first-degree sexual assault, and
the present appeal is the latest stage of the litigation to determine what law governs his
sentencing.
              In 2006, the Alaska legislature amended the provisions of AS 12.55.125 to
establish significantly higher presumptive sentencing ranges for offenders convicted of
sexual felonies. 1 Collins committed his sexual felony in 2008, so he is subject to one of
the increased sentencing ranges established in the 2006 sentencing statute.
              In Collins’s first appeal, this Court held — by a two-to-one vote, over the
dissent of Judge Bolger — that the 2006 sentencing statute implicitly created two new
grounds for defendants to seek referral to the statewide three-judge sentencing panel
(the judicial body which is authorized to sentence defendants outside of the prescribed
presumptive ranges). See Collins v. State, 287 P.3d 791 (Alaska App. 2012).
              More specifically, the Collins majority held that defendants who committed
sexual felonies, and who were therefore subject to the increased sentencing ranges
prescribed by the 2006 statute, were entitled to have their cases referred to the three-
judge panel if these defendants showed either (1) that they did not have a history of
unprosecuted sexual offenses, or (2) that they had prospects for rehabilitation which,
in other offenders, would be considered “normal” or “good”. Collins, 287 P.3d at 797.
We therefore remanded Collins’s case to the superior court so that Collins could renew
his request to have his case referred to the three-judge panel.
              After we announced our decision in Collins, the State petitioned the Alaska
Supreme Court to review our decision. The supreme court granted the State’s petition
and agreed to review the case. But in early 2013 — about three months after this Court

   1
       See SLA 2006, ch. 14, § 4.

                                          –2–                                        2704
issued the Collins decision, and while Collins’s case was still pending before the
supreme court — the Alaska legislature took action in response to Collins.
              In legislation that was eventually enacted as SLA 2013, chapter 43, the
legislature declared that this Court’s majority opinion in Collins had misconstrued the
2006 sentencing statute. The legislature stated that it had not intended for sexual felony
defendants to have their cases referred to the three-judge sentencing panel based on the
two factors identified in the Collins majority opinion 2 — that, instead, Judge Bolger’s
dissent correctly characterized the intended meaning of the 2006 sentencing statute. 3 In
the same session law, the legislature amended the two statutes that govern referrals to the
three-judge sentencing panel, so that these statutes would explicitly incorporate Judge
Bolger’s interpretation. 4


   2
       Section 1(b) of SLA 2013, chapter 43 contains the following two legislative findings:

      (1) in 2006, the legislature did not intend, by enacting [increased penalties for
   sexual felonies], and the legislature does not now intend[,] to create new or additional
   means for a defendant convicted of a sexual felony and sentenced under AS 12.55.­
   125(i) to obtain referral to a three-judge panel; [and]

       (2) the legislature did not, in 2006, intend nor does the legislature now intend for
   a court to create new or additional means for a defendant convicted of a sexual felony
   and sentenced under AS 12.55.125(i) to obtain referral to a three-judge panel.
   3
       See section 1(c) of SLA 2013, chapter 43.
   4
       See sections 22 and 23 of SLA 2013, chapter 43. Specifically, the legislature amended
AS 12.55.165 (the statute governing referrals to the three-judge panel) by adding subsection
(c) which restricts a sentencing judge’s authority to refer a case to the panel:

       (c) A court may not refer a case to [the] three-judge panel ... if the defendant is
   being sentenced for a sexual felony under AS 12.55.125(i) and the request for the
   referral is based solely on the claim that the defendant, either singly or in
   combination, has
                                                                                (continued...)

                                            –3–                                          2704
               (The history of this 2013 legislation, and the specifics of this legislation, are
more fully described in State v. Seigle, 394 P.3d 627, 631–32 (Alaska App. 2017).)
               The new session law went into effect on July 1, 2013. Eight months later,
toward the end of February 2014, the supreme court dismissed Collins’s case without
issuing a decision on the merits. The court simply declared that it had “improvidently
granted” the State’s petition for hearing. See State v. Collins, Supreme Court File
No. S-14966, order dated February 25, 2014.
               In the meantime, pursuant to our remand order in Collins, the superior court
took up the issue of whether Collins’s case should be referred to the three-judge
sentencing panel based on either of the two factors identified in the Collins majority
decision.



   4
       (...continued)
            (1) prospects for rehabilitation that are less than extraordinary; or

          (2) a history free of unprosecuted, undocumented, or undetected sexual
       offenses.

    At the same time, the legislature enacted a corresponding amendment to AS 12.55.175
(the statute defining the authority of the three-judge panel) by adding a new subsection (f).
This subsection states in pertinent part:

       (f) A defendant being sentenced for a sexual felony under AS 12.55.125(i) may
   not establish, nor may the three-judge panel find under (b) of this section or any other
   provision of law, that manifest injustice would result from imposition of a sentence
   within the presumptive range based solely on the claim that the defendant, either
   singly or in combination, has

            (1) prospects for rehabilitation that are less than extraordinary; or

          (2) a history free of unprosecuted, undocumented, or undetected sexual
       offenses.

                                              –4–                                          2704
              The superior court ultimately ruled that it did not matter whether Collins
could prove either of these two factors. The court reasoned that, given the provisions of
the 2013 session law, the three-judge panel no longer had the authority to reduce
Collins’s sentence even if Collins proved one or both of these factors. The court
therefore denied Collins’s request for a referral to the three-judge panel.
              Collins now appeals the superior court’s decision. He argues that, because
his crime was committed before the 2013 session law was enacted, the ex post facto
clauses of the federal constitution and the Alaska constitution prohibit the courts from
applying the 2013 session law to him. According to Collins, when the superior court
evaluated his request for referral to the three-judge panel, the court was required to apply
the law as stated in the Collins majority opinion. Likewise, Collins argues that if his case
is referred to the three-judge panel, the three-judge panel will be required to apply the
law as stated in the Collins majority opinion.
              To resolve this issue, we must examine and apply the doctrine of “clarifying
legislation”. This doctrine governs situations where a controversy arises concerning the
proper interpretation of a statute and, while the controversy is being litigated in the
courts, the legislature enacts new legislation which purports to clarify the intention or
meaning of the pre-existing statute.
              Under the doctrine of clarifying legislation, there are times when new
legislation does not change existing law, but instead only clarifies existing law. In these
situations, if the courts are convinced that the new enactment was indeed “clarifying”
legislation, then the courts will treat the pre-existing statute as if it had always meant
what the later enactment declared its meaning to be.
              This doctrine has special significance when, as in the present case, the
statute at issue is a penal statute. The ex post facto clause of the constitution forbids the
legislature from enacting or amending a penal statute so as to retroactively criminalize,

                                            –5–                                         2704
or increase the penalty for, acts that have already been committed. 5 But when a new
legislative enactment qualifies as “clarifying” legislation, the courts treat the pre-existing
version of the statute as having always meant what the clarifying enactment declares it
to mean. Thus, there has been no change in the law — and no issue of retroactivity when
courts apply the now-clarified statute to criminal cases that arose before the legislature
enacted the clarifying legislation.
              This doctrine of clarifying legislation is central to our resolution of
Collins’s appeal. As we are about to explain, we conclude that the 2013 session law
qualifies as “clarifying” legislation. That is, the 2013 enactment did not change Alaska
sentencing law; rather, the 2013 session law clarified the meaning of the pre-existing
2006 sentencing statute.
              This means that, despite what was said in the Collins majority opinion, the
2006 sentencing statute did not expand the grounds for seeking referral to the three-judge
panel. Accordingly, under Alaska sentencing law as it existed in 2008 (when Collins
committed his crime), Collins was not entitled to seek referral to the three-judge panel
based solely on the two grounds identified in the Collins majority opinion.
              However, as we also explain, Collins remains entitled to seek a referral to
the three-judge panel by asserting that the prescribed presumptive sentencing range is
manifestly unjust, given the circumstances of his case. See AS 12.55.165–175. We
therefore remand Collins’s case to the superior court for consideration of this issue.




   5
      See, e.g., Collins v. Youngblood, 497 U.S. 37, 43; 110 S.Ct. 2715, 2719; 111 L.Ed.2d
30 (1990); State v. Creekpaum, 753 P.2d 1139, 1142 (Alaska 1988).

                                            –6–                                          2704
         The doctrine of clarifying legislation


               Although the legislature can amend a statute in response to a judicial
interpretation of that statute, the doctrine of separation of powers prohibits the legislature
from enacting a law that purports to retroactively nullify a judicial interpretation of the
statute. 6 This result follows from the principle that the judicial branch of government
is the ultimate interpreter of the law. 7
               Nevertheless, when the courts construe a statute, our main goal is to
ascertain and implement the intent of the legislature. 8 If courts were strictly prohibited
from considering later legislative actions or statements concerning the proper
interpretation of a pre-existing statute, this would conflict with the principle that judicial
construction of a statute should give effect to legislative intent.
               Many American jurisdictions have resolved this tension by adopting the
doctrine of “clarifying legislation”. Under this doctrine, even though courts are not
bound by a legislature’s later statement of intent concerning a pre-existing statute, courts



   6
         See, e.g., McClung v. Employment Development Dept., 99 P.3d 1015, 1017–18 (Cal.
2004).
   7
        Norman J. Singer and Shambie Singer, Sutherland Statutes and Statutory Construc­
tion § 45:3, Vol. 2A, pp. 22–23 (7th ed. 2014); Bodinson Manufacturing Co. v. California
Employment Comm’n, 109 P.2d 935, 939 (Cal. 1941) (“The ultimate interpretation of a
statute is an exercise of the judicial power.”); State v. Murray, 982 P.2d 1287, 1289 (Ariz.
1999) (“[T]he legislature is vested with plenary power to change the substantive law
prospectively, but it may not disturb vested substantive rights by retroactively changing the
law that applies to completed events. ... The substantive legal consequence of past events
is determined by the law in effect at the time of the event, and the determination of that law
is for the courts to decide. ... A fortiori, the separation of powers doctrine prevents the
legislature from changing the rule of decision in completed cases.”).
   8
         Millman v. State, 841 P.2d 190, 194 (Alaska App. 1992).

                                            –7–                                          2704
are nevertheless entitled to consider the legislature’s later action when courts interpret
the pre-existing statute — even in instances where the legislature takes action in response
to a recent judicial decision construing the statute in a different way.
               The main limitation on this doctrine of clarifying legislation is that the
legislature is not permitted to “clarify” the meaning of a statute in a way that conflicts
with an interpretation that has already been announced by the jurisdiction’s highest court.
This limitation stems from the principle that the judicial branch of government is the
ultimate arbiter of a statute’s meaning. 9
               As the United States Supreme Court explained in United States v.
Stafoff, 10 a statute that purports to clarify the meaning of an earlier statute “might be of
great weight” in assisting a court when the meaning of the earlier statute is “in doubt”.11
But, as a matter of law, a court cannot be “in doubt” about the meaning of the earlier
statute when, with regard to the relevant issue, that statute has already been construed by
the highest court in the jurisdiction. In such instances, the high court’s decision “must




   9
       See, e.g., State v. Murray, 982 P.2d 1287, 1289 (Ariz. 1999); McClung v. Employment
Development Dept., 99 P.3d 1015, 1020 (Cal. 2004); Western Security Bank v. Superior
Court, 933 P.2d 507, 514 (Cal. 1997); State v. Aubuchon, 90 A.3d 914, 921 (Vt. 2014);
Overton v. Washington State Economic Assistance Authority, 637 P.2d 652, 656 (Wash.
1981); Middleton v. City of Chicago, 578 F.3d 655, 662 (7th Cir. 2009); cf. People v. Cuevas,
168 Cal.Rptr. 519, 524 (Cal. App. 1980) (“[A] legislative clarification in [an] amend[ing]
statute may not be used to overrule [the] exercise of the judicial function of statutory
construction and interpretation.”).
   10
        260 U.S. 477, 43 S.Ct. 197, 67 L.Ed. 358 (1923).
   11
        Stafoff, 260 U.S. at 480, 43 S.Ct. at 199.

                                             –8–                                        2704
stand for the law” as it existed prior to the enactment of the purported clarifying
legislation. 12
                  Two decisions of the California Supreme Court — McClung v. Employment
Development Department, 99 P.3d 1015 (Cal. 2004), and Western Security Bank v.
Superior Court, 933 P.2d 507 (Cal. 1997) — illustrate the application of this doctrine.
                  In Western Security Bank, the California legislature had enacted a statute
declaring its intent to “confirm and clarify the law” and to “abrogate the holding” of a
California Court of Appeal decision issued in a previous year. 13 After analyzing the
wording and legislative history of the new statute, the California Supreme Court held that
this statute clarified, rather than changed, the existing law. 14 As the California Supreme
Court later explained in McClung, “if the courts have not yet finally and conclusively
interpreted a statute and are in the process of doing so, a declaration of a later Legislature
as to what an earlier Legislature intended is entitled to consideration” 15 — although a
“legislative declaration of an existing statute’s meaning is neither binding nor conclusive
in construing the statute.” 16
                  In contrast, the California Supreme Court held in McClung that a legislative
amendment could not be considered a “clarification”, because the legislative amendment
purported to overturn a final decision of the supreme court. Because the supreme court




   12
        Ibid.
   13
        Western Security Bank, 933 P.2d at 513.
   14
        Id. at 520.
   15
        McClung, 99 P.3d at 1019–1020 (citing Western Security Bank, 933 P.2d at 514).
   16
        Western Security Bank, 933 P.2d at 514.

                                              –9–                                        2704
had already “finally and definitively interpreted” the pre-existing statute, the legislature
no longer had the power to “clarify” that statute. 17
              We turn, then, to situations where the doctrine of clarifying legislation
potentially applies — situations where a jurisdiction’s highest court has not yet issued
a controlling interpretation of the pre-existing statute.
              Under the doctrine of clarifying legislation, courts must begin with the
presumption that any new legislation represents a change to pre-existing law, not merely
a clarification of pre-existing law. 18
              If it is contended that new legislation represents a clarification of pre­
existing law rather than a change to that law, a court must examine the wording and
legislative history of the new enactment, as well as the context in which the legislature
acted. Thus, a court should consider such things as the title and contents of the new
enactment, the length of time between the original statute and the new enactment,
whether the legislature acted in response to a recent controversy concerning the meaning
of the pre-existing law, and whether the legislature’s new enactment is consistent with
a reasonable interpretation of the pre-existing statute. 19
              However, even when the legislature expressly declares that it is acting to
clarify an ambiguity or to correct a misunderstanding of a pre-existing statute, the
legislature’s declaration is not binding on the courts. Rather, the legislature’s action is


   17
        McClung, 99 P.3d at 1020.
   18
       See, e.g., State v. Fell, 97 P.3d 902, 906 (Ariz. App. 2004), affirmed, 115 P.3d 594
(Ariz. 2005); People v. Lewis, 183 Cal.Rptr.3d 701, 705–06 (Cal. App. 2015); Indiana Dept.
of Revenue v. Kitchin Hospitality LLC, 907 N.E.2d 997, 1002 (Ind. 2009); State v. Dean, 357
N.W.2d 307, 309 (Iowa 1984); Johnson v. Morris, 557 P.2d 1299, 1303 (Wash. 1976).
   19
      See, e.g., Macchione v. State, 123 So.3d 114, 116–17 (Fla. App. 2013); People v.
Jackson, 955 N.E.2d 1164, 1170–71 (Ill. 2011).

                                           – 10 –                                      2704
only a factor that the courts should consider when determining the meaning and effect
of the pre-existing statute. 20 And if a court believes that the meaning of the pre-existing
statute is plain or unmistakable, any legislative attempt to “clarify” that statute (to make
it mean something else) will be deemed a change in the law, not a clarification. 21


        Prior application of this doctrine under Alaska law


               The Alaska Supreme Court has recognized and applied the “clarifying
legislation” doctrine in a series of cases dating back to 1981.
               Our supreme court first addressed this doctrine in Anchorage v. Sisters of
Providence in Washington, Inc., 628 P.2d 22 (Alaska 1981), a case which required the
supreme court to construe the statutes which directed the state government to provide
funds to local governments to help support health care facilities. Under these statutes,
the level of state funding was based on the number of hospital beds in the various health
care facilities within each local government’s jurisdiction.
               The specific dispute in Sisters of Providence was whether the state statutes
allowed local governments to distribute the state funds to whichever local health care
facilities they wished to, or whether local governments were required to distribute the
funds to the various health care facilities in proportion to the amount of funding that was
attributable to that particular health care facility. 22



   20
      See, e.g., Stockton Savings & Loan Bank v. Massanet, 114 P.2d 592, 595 (Cal. 1941);
People v. Cuevas, 168 Cal.Rptr. 519, 524 (Cal. App. 1980).
   21
      Heckler v. Turner, 470 U.S. 184, 210–11; 105 S.Ct. 1138, 1152–53; 84 L.Ed.2d 138
(1985).
   22
        Sisters of Providence, 628 P.2d at 24.

                                            – 11 –                                     2704
               The litigation over the meaning of the state statutes began in the Anchorage
superior court — and, in response to the superior court’s decision, the legislature
amended the law that specified how the state funds could be spent. 23 This amended
version of the statute clearly specified that local governments were required to distribute
the state funds to each health care facility in accordance with the revenues which were
attributable to that particular facility.
               The new version of the statute clearly governed all future distribution of the
state funds, but the question before the supreme court was how these funds were
supposed to have been distributed under the previous version of the statute.
               Obviously, one might argue that the legislature’s recent action demonstrated
that the earlier version of the statute must have meant something different — while, on
the other hand, one might argue that the legislature’s recent action was intended to clarify
what the statute had always meant. And the supreme court noted that there was judicial
authority to support either of these presumptions. 24
               However, the supreme court concluded that the most persuasive factor in
the Sisters of Providence litigation was the fact that the Alaska legislature had acted in
response to an ongoing dispute about the meaning of the pre-existing version of the law:

                      There is yet another body of modern authority that
               takes [the fact of a] dispute or ambiguity surrounding a
               statute to be a strong indication that subsequent amendment
               was intended to clarify, rather than change, existing law.
               2A C. Sands, Sutherland Statutory Construction, § 49.11, at
               265-66 (4th ed. 1973). See Bowen v. Statewide City
               Employees Retirement System, 72 Wash.2d 397, 433 P.2d
               150, 153-54 (1967). We think this approach is the preferable

   23
        Id., 628 P.2d at 25–27.
   24
        Id., 628 P.2d at 28.

                                            – 12 –                                      2704
              one[,] in that it encourages realistic appraisal of the
              circumstances surrounding the amendment of a statute rather
              than mechanical adherence to one or the other of the above
              rules of statutory construction.

Sisters of Providence, 628 P.2d at 28.
              Although the supreme court emphasized that it was not legally bound by
any declaration the legislature might have made about the purpose of the new enactment,
the court declared that, given the circumstances surrounding the legislature’s action, a
“realistic appraisal” of the legislature’s action led to the conclusion that the amendment
of the funding statute should be deemed a clarification of pre-existing law rather than a
change in the law. Sisters of Providence, 628 P.2d at 28.
              The supreme court followed the same approach in Matanuska-Susitna
Borough v. Hammond, 726 P.2d 166 (Alaska 1986), where the court reviewed the
statutes that dealt with state revenue sharing payments and tax limitations based on
population.
              Four local governments sought a judicial interpretation of the term
“population” used in these statutes. While this litigation was pending, and after a
superior court judge had affirmed the reasonableness of the population calculations that
the Department of Community and Regional Affairs had used, the Alaska legislature
amended the pertinent statute — but the legislature made no change to the language
delegating population calculations to the Department of Community and Regional
Affairs, nor did the legislature enact any further definition of the term “population”.
              On appeal, the supreme court affirmed the superior court’s decision and
upheld the Department’s population calculations. In reaching this decision, the supreme
court relied on the legislature’s failure to amend the term “population” when the
legislature revisited the pertinent statute during the pendency of the litigation. The


                                          – 13 –                                     2704
supreme court interpreted the legislature’s failure to amend this portion of the statute as
an implicit legislative endorsement of the pre-existing statutory language — and, more
particularly, an endorsement of the superior court’s ruling that the Department had
reasonably interpreted the term“population”. Matanuska-Susitna Borough v. Hammond,
726 P.2d at 176 & n. 21.
              In subsequent cases, the Alaska Supreme Court has continued to apply the
doctrine of clarifying legislation, albeit with certain limitations. The supreme court has
declared that this doctrine cannot be used to alter the meaning of a pre-existing statute
which was not ambiguous regarding the issue being litigated. See, e.g., Hillman v.
Nationwide Mutual Fire Insurance Co., 758 P.2d 1248, 1252 (Alaska 1988).
              And the supreme court has repeatedly declared that little weight, if any,
should be given to the legislature’s statements that it acted to “clarify” the intent of a
previous legislature. Thus, for example, in Hageland Aviation Services, Inc. v. Harms,
210 P.3d 444 (Alaska 2009), the legislative history of a newly-enacted session law
contained statements indicating that the legislature viewed the new enactment as merely
clarifying pre-existing law. But after the supreme court examined the language of the
pre-existing law, its history, and the way in which the pre-existing law had been
interpreted by the Alaska Department of Labor, the supreme court concluded that,
despite the legislature’s statements to the contrary, the new session law had in fact
changed the law. Id., 210 P.3d at 448 n. 12.
              See also Hillman, 758 P.2d at 1252; Flisock v. Division of Retirement and
Benefits, 818 P.2d 640, 645 (Alaska 1991); Department of Revenue v. OSG Bulk Ships,
Inc., 961 P.2d 399, 406 & n. 13 (Alaska 1998).
              But with these limitations, the supreme court has repeatedly applied the
doctrine of clarifying legislation in situations where the legislature acts in response to a



                                           – 14 –                                      2704
recently-arisen controversy concerning the meaning of a statute (and especially where
the legislature takes action while this controversy is still being litigated).
               The most recent example is the supreme court’s decision in Angelica C. v.
Jonathan C., 459 P.3d 1148 (Alaska 2020).
               The issue presented in Angelica C. was whether the superior court
possessed the statutory authority to terminate parental rights in a child custody
proceeding. During the trial court litigation in Angelica C., the judge ruled that he did
not possess this authority, and the legislature soon amended the statute in response to the
judge’s ruling — adding language that explicitly granted this authority to the superior
court. 25 According to the sponsor of this amendment, the new version of the statute did
not establish any new rule, but rather was intended “to simply make existing policy
abundantly clear.” 26
               The supreme court acknowledged the sponsor’s explanation of the purpose
behind the new version of the statute, but the supreme court then pointed to what it had
said in Hillman:

                      [The sponsor’s] comments notwithstanding, we have
               said that asking ... “whether a legislature which has amended
               a statute intends to change or merely clarify the statute is
               usually fruitless” because the legislature’s opinion as to the
               meaning of a statute passed by an earlier legislature is no
               more persuasive than that of a knowledgeable commentator.

Angelica C., 459 P.3d at 1157. 27


   25
        Angelica C., 459 P.3d at 1155–57.
   26
        Id. at 1157.
   27
        Quoting Hillman v. Nationwide Mutual Fire Insurance Co., 758 P.2d 1248, 1252
                                                                        (continued...)

                                            – 15 –                                    2704
              Thus, the supreme court explained, it was not bound by any legislative
declaration of purpose. Rather, “[courts] independently decide whether the recent
amendments change the effect of [the statute] or merely clarify its meaning.” 28
              The supreme court next examined the history that led up to the legislature’s
enactment of the new version of the statute, and analyzed the wording and structure of
the new version in comparison to the older version. Based on these factors, the supreme
court concluded that the legislature’s recent action had not changed the law; rather, “the
effect of the 2018 amendments was to clarify the [pre-existing] statute.” Ibid.
              The supreme court’s decision in Angelica C. is the most recent example of
the doctrine of clarifying legislation as we have described it here. The law presumes that
any new statute constitutes a change in the law rather than a clarification of pre-existing
law, but this presumption can be rebutted by the wording and legislative history of the
new statute, by the context in which the legislature acted, and by whether the wording
of the new statute is consistent with a reasonable interpretation of the pre-existing statute.
              Because the Alaska Supreme Court has adopted the doctrine of clarifying
legislation, we will apply that doctrine to Collins’s case.




   27
       (...continued)
(Alaska 1988), as construed in Hageland Aviation Services, Inc. v. Harms, 210 P.3d 444, 448
n. 12 (Alaska 2009).
   28
        Angelica C., 459 P.3d at 1158.

                                           – 16 –                                        2704
        Why we conclude that the 2013 session law clarified Alaska’s pre-existing
        sentencing law rather than changed it


               As we have explained, our analysis under the doctrine of clarifying
legislation begins with the presumption that any new legislation represents a change in
the law. The question in Collins’s case is whether that presumption is rebutted by the
wording and legislative history of the 2013 session law, as well as the circumstances that
prompted the legislature to act.
               Here, the legislature enacted the 2013 session law in quick response to this
Court’s decision in Collins. In that 2013 session law, the legislature declared that its
purpose was (1) to clarify the intent of the pre-existing sentencing statute, (2) to disavow
the interpretation of the law adopted by the Collins majority, and (3) to endorse the
interpretation advocated in Judge Bolger’s dissent. Finally, the legislature acted while
this issue of statutory interpretation was still pending in front of the supreme court — i.e.,
still unresolved by the highest judicial authority in Alaska.
               The legislature’s statement of purpose is not binding on this Court.
Nevertheless, given the fact that there was reasonable debate regarding the proper
interpretation of the pre-existing law (as demonstrated by this Court’s two-to-one
decision in Collins), and given the circumstances surrounding the Alaska legislature’s
enactment of the 2013 session law, we conclude that this session law represents a
clarification of Alaska’s pre-existing sentencing law rather than a change to that law.
Thus, we must treat the 2006 sentencing statute as if it had always embodied the
legislature’s later clarification. 29

   29
       Western Security Bank, 933 P.2d at 510, 514 (“Such a legislative act has no
retrospective effect because the true meaning of the statute remains the same.”); State v.
Aubuchon, 90 A.3d 914, 921 (Vt. 2014) (“[W]hen the Legislature enacts a clarifying
                                                                            (continued...)

                                           – 17 –                                        2704
               Because the 2013 session law was a clarification of Alaska’s sentencing law
rather than a modification of it, the ex post facto clauses of the federal and state
constitutions do not bar the courts from applying the law stated in the 2013 session law
to cases that arose before the legislature acted — including Collins’s own case, which
provided the impetus for the legislature’s clarifying enactment. 30
               We therefore hold that Collins and other similarly situated offenders are not
entitled to seek referral of their cases to the three-judge sentencing panel solely on the
two grounds announced in the Collins majority opinion.
               We acknowledge that our conclusion is seemingly at odds with a short
passage from this Court’s decision in State v. Seigle, 394 P.3d 627 (Alaska App. 2017).
               The defendant in Seigle was sentenced by the three-judge sentencing panel
in mid-November 2012, two weeks after this Court issued our decision in Collins, 31 and
the three-judge panel relied in part on the Collins decision when it sentenced Seigle to
a term of imprisonment below the applicable presumptive sentencing range. 32 The State
appealed Seigle’s sentence, contending that the three-judge panel acted illegally when
it relied on Collins.



   29
     (...continued)
amendment, the true meaning of the earlier version of the statute remains the same.”).
   30
        See Greenwich Hospital v. Gavin, 829 A.2d 810, 815–16 (Conn. 2003) (“Implicit in
[this Court’s] decisions allowing the legislature to clarify its intent in prior legislation [is] the
recognition that pending cases, even those that eventually spawned the clarifying legislation,
could be affected [by the legislature’s action].” Thus, “clarifying statutes can apply to cases
pending at the time of their effective dates, even those [cases] which provided the impetus
for the clarifying legislation in the first instance.”).
   31
        Seigle, 394 P.3d at 631.
   32
        Id. at 630.

                                               – 18 –                                          2704
               More specifically, the State argued that under Alaska Appellate Rules 507
and 512, no decision of this Court takes legal effect until the parties have had a chance
to petition the Alaska Supreme Court to review and reverse it. 33 The State did indeed
petition the supreme court to review our decision in Collins, and the State’s petition was
pending when the three-judge panel sentenced Seigle in mid-November 2012. 34 Thus,
according to the State, the Collins decision had not taken legal effect when the three-
judge panel sentenced Seigle, and therefore the three-judge panel acted illegally when
it relied on Collins. The State contended that, because its petition for hearing in Collins
was still pending before the supreme court at the time of Seigle’s sentencing, the three-
judge panel was required to abide by the pre-Collins interpretation of the pertinent
sentencing statutes. 35
               In our Seigle decision, this Court explained at some length why the State’s
interpretation of Appellate Rules 507 and 512 was incorrect — why published decisions
of this Court become legal precedent as soon as they are issued, and remain legal
precedent unless they are affirmatively reversed or vacated by the supreme court. 36
Then, in a short concluding paragraph, we applied this legal conclusion to the facts of
Seigle’s case:

                      Returning to Seigle’s case, the supreme court never
               overruled this Court’s decision in Collins, so it was binding
               precedent on the lower courts until the legislature amended
               the sentencing statutes, effective July 1, 2013. Thus, when
               the three-judge panel sentenced Seigle in November 2012

   33
        Id. at 632.
   34
        Id. at 631.
   35
        Id. at 632.
   36
        Id. at 632–34.

                                          – 19 –                                      2704
               [two weeks after Collins was decided], Collins was good law
               and it was not error for the panel to rely on Collins.

Seigle, 394 P.3d at 634–35.
               Because this paragraph speaks of the legislature’s having “amended” the
sentencing statutes in 2013, it might be read as suggesting that this Court interpreted the
2013 session law as having affirmatively changed Alaska’s sentencing law, as opposed
to having clarified it. But that was not the issue this Court was addressing. Rather,
we were explaining why we rejected the State’s proposed interpretation of Appellate
Rules 507 and 512, and this paragraph was the short concluding portion of that
explanation.
               To the extent that our decision in Seigle may have inferentially turned on
the distinction between “amending” legislation and “clarifying” legislation, and even
though this paragraph from Seigle refers to the 2013 session law as having “amended”
the sentencing statutes, we now explicitly hold that the 2013 session law did not change
those sentencing statutes, but rather clarified them.


       Why we remand Collins’s case to the superior court so that the superior
       court can assess whether, given the totality of the circumstances in
       Collins’s case, the applicable presumptive sentencing range would be
       manifestly unjust


               Although Collins cannot seek a referral to the three-judge sentencing panel
based solely on the two factors described in the Collins majority opinion, he is
nevertheless entitled to seek a referral to the three-judge panel based on the ground that
his prescribed presumptive sentencing range would be manifestly unjust under the
circumstances of his case. And in making this claim that the totality of the circumstances



                                          – 20 –                                      2704
calls for a lesser sentence, Collins can rely on arguments (1) that he has committed no
prior sexual offenses, and (2) that he has good prospects for rehabilitation.
             We explained this aspect of Alaska sentencing law in State v. Seigle, 394
P.3d 627, 635–38 (Alaska App. 2017). As we noted in Seigle, this Court’s decision in
Collins did not alter the analysis that a sentencing judge is required to conduct when a
defendant seeks referral to the three-judge panel on the ground that a sentence within the
applicable presumptive range would be manifestly unjust. In such cases, the sentencing
judge is required to employ the Chaney criteria 37 to assess the totality of the
circumstances of the defendant’s case, and to then determine whether all sentences
within the applicable presumptive range would be “obviously unfair”. Seigle, 394 P.3d
at 635.
             In making this assessment, the court must evaluate the facts of the
defendant’s current criminal episode, plus the defendant’s history and underlying
circumstances. Because of this (as we explained in Seigle), the court’s assessment “will
often include circumstances that, standing alone, would be [legally] insufficient to
warrant a departure from the applicable presumptive sentencing range”:

                     For example, a sentencing judge might reject a
             defendant’s assertion of “extraordinary potential for
             rehabilitation,” but if the defendant has favorable prospects
             for rehabilitation, the judge would still consider those
             favorable prospects as part of the totality of the circumstances
             when determining whether a sentence within the presumptive
             range would be manifestly unjust under the Chaney criteria.
             Similarly, there may be situations where a sentencing judge
             is legislatively precluded (because of the existence of certain
             aggravating factors) from sending the defendant’s case to the

   37
     State v. Chaney, 477 P.2d 441, 444 (Alaska 1970), and AS 12.55.005 (codifying the
Chaney sentencing criteria).

                                          – 21 –                                     2704
              three-judge sentencing panel on the basis of extraordinary
              potential for rehabilitation. Nevertheless, if the defendant
              asserts that any sentence within the applicable presumptive
              range would be manifestly unjust as applied to him, the
              sentencing judge would still be required to consider the
              defendant’s potential for rehabilitation as part of the totality
              of the circumstances under the Chaney criteria in deciding
              whether “manifest injustice” would result from a sentence
              within the presumptive range in that case.

Seigle, 394 P.3d at 635. See also our discussion of this same issue in Duncan v. State,
782 P.2d 301, 304 (Alaska App. 1989).
              Thus, even though the superior court correctly ruled that the three-judge
panel was barred from granting relief to Collins based solely on the two factors identified
in Collins, this ruling did not constitute a complete resolution of Collins’s request to have
his case referred to the three-judge panel. Collins could still seek a referral to the three-
judge panel on the theory that a sentence within the applicable presumptive range would
be manifestly unjust, given the totality of the facts of his case.
              We note that, at the time the superior court denied Collins’s request for a
referral to the three-judge panel, this Court had not yet issued our decision in Seigle.
Thus, the superior court did not have the benefit of our decision in Seigle when it denied
Collins’s request for referral to the three-judge panel.
              For this reason, we conclude that we must remand Collins’s case to the
superior court, so that the superior court can renew its consideration of whether the
prescribed presumptive sentencing range would be manifestly unjust under the facts of
Collins’s case.
              In its supplemental brief to this Court, the State argues that it would be
improper for us to remand Collins’s case to the superior court for this purpose —
because, according to the State, the transcript of Collins’s sentencing hearing shows that

                                           – 22 –                                       2704
Collins’s attorney affirmatively waived any argument that Collins’s case should be
referred to the three-judge sentencing panel on the ground that the applicable
presumptive sentencing range was manifestly unjust.
               The transcript of the sentencing proceeding does, indeed, support the
State’s contention that Collins’s attorney waived any “manifest injustice” argument.
Here is the pertinent exchange between Collins’s attorney and the sentencing judge, as
transcribed:

                     The Court: It strikes me that [the] kind of thing [you
               are arguing] would go more to the “manifest injustice”
               standard than the “exceptional potential for rehabilitation”
               [standard].

                     Defense Attorney: Well, let me just check. Did I also
               include manifest injustice in my brief?

                     The Court: I thought you had ...

                     Defense Attorney: I thought I had.

                     The Court: ... and that’s why I wanted to be clear,
               because ...

                     Defense Attorney: Okay. I don’t — I hadn’t really
               thought of that.

                     The Court: I’ll double check that if you like, but ...

                     Defense Attorney: Oh, yes.

                     The Court: Yeah. It’s in both; that’s why I ...

                     Defense Attorney: It’s in both. Yes.


                                          – 23 –                                 2704
                     The Court: ... was sounding a little perplexed, frankly.

                   Defense Attorney: Yes. Let me go back there and say
             that we want to withdraw the manifest injustice.

             However, after this exchange in which the defense attorney apparently
withdrew his “manifest injustice” challenge to the sentence, the transcript shows that the
sentencing hearing proceeded as if Collins’s attorney had never withdrawn this claim.
The prosecutor continued to argue against Collins’s “manifest injustice” claim, the
sentencing judge continued to speak about this claim as an active issue, and, at the end
of the hearing, the sentencing judge issued a ruling on Collins’s “manifest injustice”
claim.
             Because of this incongruity in the transcript, this Court ordered a copy of
the original audio recording of the sentencing hearing held on November 19, 2009 —
and this audio recording reveals that the transcript is grossly mistaken.
             At the point where the transcript has the defense attorney saying, “Yes. Let
me go back there and say that we want to withdraw the manifest injustice.”, the audio
recording shows that the defense attorney said exactly the opposite. The attorney’s
actual words were:

                    Defense Attorney: Yes. Let me, let me back up, there,
             and say we’re not — we will not withdraw the manifest
             injustice.

In sum, Collins’s attorney did not waive the argument that Collins’s case should be
referred to the three-judge panel on the ground that the prescribed presumptive
sentencing range would be manifestly unjust.
             We therefore remand Collins’s case to the superior court so that the
superior court can renew its consideration of this issue.

                                          – 24 –                                     2704
       Conclusion


              We hold that the provisions of SLA 2013, chapter 43 did not alter Alaska
sentencing law, but instead clarified it. This being so, application of this clarified law
to Collins (and to any other similarly situated offenders) does not violate the ex post facto
clause of either the federal constitution or the Alaska constitution. Thus, the superior
court correctly ruled that Collins could not seek a referral to the three-judge sentencing
panel based solely on the factors identified by this Court in Collins.
              However, Collins is still able to seek a referral to the three-judge panel
based on a claim that, given the totality of the circumstances of his case, the prescribed
presumptive sentencing range is manifestly unjust when applied to him. We therefore
remand Collins’s case to the superior court for consideration of this question.
              We do not retain jurisdiction of this appeal.




                                           – 25 –                                       2704